                      UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                     No. CR 18-31
      Plaintiff,
      vs.                                     NOTICE OF WITHDRAWAL OF
GREG STEPHEN,                                 MOTION TO RECONSIDER
      Defendant.


      COMES NOW Defendant and provides notice that because the judgment

and sentence has been filed [case document number 131], it appears that his

motions to reconsider the sentence, filed prior to the Court’s filing the judgment

and sentencing order, are now moot. Mr. Stephens filed a motion to reconsider and

two supplements on May 2 and 3, 2019 [case document number 128, 129 and 130].


      Fed.R.Cr.P. 35(a) provides extremely limited authority for a judge to correct

a judgment and sentence. In a civil case, a judgment may be altered for “manifest

injustice.” Fed.R.Civ.P. 59(e). But in a criminal case, although the Rule 35(a)

refers to "other clear error," this has been interpreted as being an error of a kind

denoted by the words that precede it, namely arithmetic or technical error. See e.g.

U.S. v. Houston, 529 F.3d 743, 749 (6th Cir. 2008).


      Mr. Stephen’s motions to reconsider raised substantive and constitutional

claims in his motions to reconsider. Accordingly, Defendant believes that the


                                                                                       1
     Case 1:18-cr-00031-CJW-MAR Document 135 Filed 05/07/19 Page 1 of 2
filing the judgment and sentence order prevents the district court from

reconsidering the substantive claims in his motions, and that those must now await

consideration by the Court of Appeals once the notice of appeal is filed.


      Respectfully submitted,




      MARK C. MEYER AT0005269
      425 2nd Street SE, Suite 1250
      Cedar Rapids, Iowa 52401
      (319) 365-7529
      legalmail@markcmeyer.com

      CO-COUNSEL FOR DEFENDANT


                                 CERTIFICATE OF SERVICE
      A copy of this document was served by  mail,  facsimile,  hand-delivery 
      electronic filing on this 5/7/2019 upon all counsel of record in this case.




                                                                                     2
     Case 1:18-cr-00031-CJW-MAR Document 135 Filed 05/07/19 Page 2 of 2
